DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 9, 10, 11, 12, 14, 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 3, 8, 9, 13, 14, 20 of U.S. Patent No. 11,262,646 (US 11,262,646 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim a system comprising: a baby-changing station comprising a translucent display, the baby- changing station configured to be moveable between a first position and a second position; at least one projector configured to project an image on the translucent display; and a projector controller in communication with the at least one projector, wherein the projector controller is programmed to: instruct the at least one projector to project at least one image on the translucent display when the baby-changing station is in the first position; the projector controller is further programmed to: receive a signal from the second sensor indicating that the indicating that the baby-changing station is in the first position; and instruct the at least one projector to resume projection of images; the translucent display includes a display face and a projection face, wherein the at least one projector is configured to project the at least one image on the projection face of the translucent display, and wherein the at least one image is displayed on the display face; at least one projector is configured to project the at least one image on the projection face in reverse such that the at least one image is displayed in proper orientation on the display face; at least one projector is configured to project one of a single image, a series of images, or a video; a method for operating a projector system, where the method is implemented by a computing device comprising at least one processor in communication with at least one memory device, the method comprising: receiving a first signal from a first sensor; determining a first projection sequence to activate in response to the first signal from the first sensor; determining a first translucent display and a corresponding first projector to display the first projection sequence in response to the first signal from the first sensor, wherein the first translucent display is a baby-changing station in a stowed position; and transmitting instructions to the first projector to project the first projection sequence onto a projection face of the first translucent display, such that the first projection sequence is displayed on a display face of the first translucent display, wherein the projection face is an opposite side of the first translucent display from the display face of the first translucent display;  receiving a third signal from the second sensor indicating that the first translucent display is in the stowed position; and 4520-0593-US-CNT (24691-1130) transmitting instructions to the first projector to resume projection of the first projection sequence; and  a lavatory comprising: a baby-changing station comprising a translucent display, wherein the translucent display comprises a first face, and an opposite second face, wherein the first face is visible, and wherein the baby-changing station is attached to a wall of the lavatory, and wherein the baby-changing station is configured to transition between a stowed position and a deployed position; a projector positioned behind the wall that the baby-changing station is attached to, the projector configured to project on the second face of the translucent display; and 4620-0593-US-CNT (24691-1130) a computing device comprising at least one processor in communication with at least one memory device, wherein the computing device is in communication with a first sensor and the projector, and wherein the at least one processor is programmed to: receive a first signal from the first sensor; and instruct the projector to project at least one image on the translucent display in response to the first signal from the first sensor. Moreover, the claims of the instant application are broader than the claims of the patent, therefore, would have been obvious.
Allowable Subject Matter
Claims 1-20 will be allowed if earlier non-statutory double patenting rejection is successfully overcome.
As of claim 1, the closest prior art GUERING et al. (US 20200208382 A1; GUERING) teaches an aircraft 100 of the commercial aircraft type, comprising two wings 2 (only one visible in FIG. 1) fixed to a fuselage 3 and each carrying a bypass type turbomachine 1 such as a turbojet. On this aircraft 100 is provided a nose section 6, the front upper part of which forms the cockpit 8. To the rear of the cockpit there is provided at least one toilet or toilet booth 10 specific to the invention. There are, for example, two toilets 10 arranged on respective opposite sides of the aircraft. To the rear of the toilets 10 is provided a passage 12 delimited in part by a front access door 14 mounted on the fuselage. This passage 12 leads toward the rear into a passenger cabin 16 in which the passenger seats (not shown) are located, this cabin being also referred to as the "cabin zone." The passenger cabin 16 is delimited at the bottom by a cabin floor 18 below which is a cargo zone 20. Finally, at the front of the cargo zone 20 and still under the floor 18 the nose section 6 comprises a lower technical zone 22 that extends under the cockpit 8. GUERING does not anticipate or render obvious, alone or in combination, a baby-changing station comprising a translucent display, the baby- changing station configured to be moveable between a first position and a second position; at least one projector configured to project an image on the translucent display; and a projector controller in communication with the at least one projector, wherein the projector controller is programmed to: instruct the at least one projector to project at least one image on the translucent display when the baby-changing station is in the first position. 
Claims 2-11 are allowed as being dependent on claim 1.
As of claim 12, the closest prior art GUERING et al. (US 20200208382 A1; GUERING) teaches an aircraft 100 of the commercial aircraft type, comprising two wings 2 (only one visible in FIG. 1) fixed to a fuselage 3 and each carrying a bypass type turbomachine 1 such as a turbojet. On this aircraft 100 is provided a nose section 6, the front upper part of which forms the cockpit 8. To the rear of the cockpit there is provided at least one toilet or toilet booth 10 specific to the invention. There are, for example, two toilets 10 arranged on respective opposite sides of the aircraft. To the rear of the toilets 10 is provided a passage 12 delimited in part by a front access door 14 mounted on the fuselage. This passage 12 leads toward the rear into a passenger cabin 16 in which the passenger seats (not shown) are located, this cabin being also referred to as the "cabin zone." The passenger cabin 16 is delimited at the bottom by a cabin floor 18 below which is a cargo zone 20. Finally, at the front of the cargo zone 20 and still under the floor 18 the nose section 6 comprises a lower technical zone 22 that extends under the cockpit 8. GUERING does not anticipate or render obvious, alone or in combination, receiving a first signal from a first sensor; determining a first projection sequence to activate in response to the first signal from the first sensor; determining a first translucent display and a corresponding first projector to display the first projection sequence in response to the first signal from the first sensor, wherein the first translucent display is a baby-changing station in a stowed position; and transmitting instructions to the first projector to project the first projection sequence onto a projection face of the first translucent display, such that the first projection sequence is displayed on a display face of the first translucent display, wherein the projection face is an opposite side of the first translucent display from the display face of the first translucent display.
Claims 13-17 are allowed as being dependent on claim 12.
As of claim 18, the closest prior art GUERING et al. (US 20200208382 A1; GUERING) teaches an aircraft 100 of the commercial aircraft type, comprising two wings 2 (only one visible in FIG. 1) fixed to a fuselage 3 and each carrying a bypass type turbomachine 1 such as a turbojet. On this aircraft 100 is provided a nose section 6, the front upper part of which forms the cockpit 8. To the rear of the cockpit there is provided at least one toilet or toilet booth 10 specific to the invention. There are, for example, two toilets 10 arranged on respective opposite sides of the aircraft. To the rear of the toilets 10 is provided a passage 12 delimited in part by a front access door 14 mounted on the fuselage. This passage 12 leads toward the rear into a passenger cabin 16 in which the passenger seats (not shown) are located, this cabin being also referred to as the "cabin zone." The passenger cabin 16 is delimited at the bottom by a cabin floor 18 below which is a cargo zone 20. Finally, at the front of the cargo zone 20 and still under the floor 18 the nose section 6 comprises a lower technical zone 22 that extends under the cockpit 8. GUERING does not anticipate or render obvious, alone or in combination, a baby-changing station comprising a translucent display, wherein the translucent display comprises a first face, and an opposite second face, wherein the first face is visible, and wherein the baby-changing station is attached to a wall of the lavatory, and wherein the baby-changing station is configured to transition between a stowed position and a deployed position; a projector positioned behind the wall that the baby-changing station is attached to, the projector configured to project on the second face of the translucent display; and 4620-0593-US-CNT (24691-1130) a computing device comprising at least one processor in communication with at least one memory device, wherein the computing device is in communication with a first sensor and the projector, and wherein the at least one processor is programmed to: receive a first signal from the first sensor; and instruct the projector to project at least one image on the translucent display in response to the first signal from the first sensor.
Claims 19-20 are allowed as being dependent on claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Wentland et al. (US 7222820 B2) teaches a lavatory complex which includes a male lavatory facility and a female lavatory facility. The male lavatory facility includes stall units and may include urinals. The female lavatory facility includes stall units. Each stall unit suitably includes a single commode. The male and female lavatory facilities include at least one sink separated from the stall units by stall unit doors. The lavatory complex may include sinks that are not located within either the male or female lavatory facilities. A lavatory may include illuminating indicators; an illuminated, folding, baby chanigng station; a vanity; a self-cleaning toilet; and/or an illuminated faucet;
- Prior Art Bazzell et al. (US 20060225625 A1) teaches a stowable table is provided having a tabletop with a top surface that faces outward when stowed and upward when deployed. In one embodiment, the stowable table includes a tabletop, a support bracket and a back member. The tabletop has a top surface, a bottom surface and an end. The support bracket has an upper end and a lower end, wherein the upper end is pivotally connected to the bottom surface of the tabletop. The back member has a bottom end, a top end, a back side and a front side, where the front side extends between the bottom end and the top end, wherein the lower end of the support bracket is pivotally connected to the bottom end, and the end of the tabletop is positionably connected to the front side between a stowed position and a deployed position. The stowable table is selectively attachable to a wall or may use the wall as a member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882